DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Remarks
This communication is in response to a reply filed on 2022.09.01.

Claim 4 is cancelled.
Claims 1-3, 5-20 are currently pending and have been examined.  
The objection to the specification is withdrawn as moot in view of the amendment to same.
The response to the double patenting rejection is improper. The reply did not address the double patenting rejection therefore the rejection is maintained.  See MPEP 804. 

    PNG
    media_image1.png
    145
    818
    media_image1.png
    Greyscale

The 35 U.S.C. §112 rejection is maintained in part.  Applicant’s clarifying remarks regarding the ‘noble metal’ are appreciated and the rejection is withdrawn.  
Applicant’s remarks regarding the term-of-degree rejection are not persuasive.  Applicant cites the first sentence of MPEP 2173.05(b) (“Claim language employing terms of degree has long been found definite where it provided enough certainty to one of skill in the art when read in the context of the invention”) and makes a conclusory remark. However, continuing to read MPEP 2173.05(b) provides “Thus, when a term of degree is used in the claim, the examiner should determine whether the specification provides some standard for measuring that degree”. As provided in the rejection “…specification or arguments previously presented fails to provide some standard for measuring that degree; and there is no standard that is recognized in the art for measuring the meaning of the term of said degree”.  Applicant’s reply does not point to where in the specification any standard for measuring that degree is provided per the MPEP.  Further, applicant argues the mistaken position that an evidentiary burden was not met by the examiner. MPEP 2173.05(b) is clear that during prosecution“… an applicant may also overcome an indefiniteness rejection by providing evidence that the meaning of the term of degree can be ascertained by one of ordinary skill in the art when reading the disclosure”. The rejection is maintained.
The 35 U.S.C. §112 rejection of claims 16-19 is withdrawn as moot.
Applicant’s remarks with regard to the 35 U.S.C. §103 rejection have been considered but are not persuasive. Applicant appears to mischaracterize the rejection to permit the presentation of an argument not commensurate with the claims. The rejection did not propose to add a topcoat over the borosilicate layer, as applicant alleges, because the teaching reference of Andrews was used to teach application of a noble metal to the molybdenum base.  Berczik discloses a molybdenum substrate with a barrier layer. Put another way, a molybdenum article with a barrier layer is old in the art., Andrews teaches application of a noble metal (in this case a platinum metal) to a molybdenum article. Thus, the rejection is directed to the use of a noble metal as a barrier layer. Further, Applicant’s argument that “adding the topcoat to the base material of Berczik would preclude or at least impede formation of the borosilicate barrier layer, which would mean the system would have no barrier layer or a weaker/less effective barrier layer” is not persuasive.  The argument is unsupported by evidence and therefore is based on speculation and is not given any weight. Arguments of counsel cannot take the place of evidence in the record. MPEP 716.01(c). The argument appears to characterize the invention as a series of steps but the instant invention is to an article, not a method of making the article.  Therefore “adding the topcoat to the base material of Berczik would preclude or at least impede formation of the borosilicate barrier layer” is similarly speculative and not persuasive. The rejection is also maintained.
Applicant added claim 21 which consists of subject matter already rejected via double patenting.


Drawings
	The drawings filed 2021.09.07 are acceptable.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,111,797 to Lenz et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim requirements of claims 1-3 and 5-21 of the instant application are disclosed in claims 1-16 of U.S. Patent No. 11,111,797.
Instant application
US 11,111,797 to Lenz et al.
1. (AMENDED) An article comprising: 
a substrate formed of a molybdenum-based alloy; and 
a barrier layer immediately adjacent to and contiguous with the substrate, 
the barrier layer formed of at least one noble metal, and 
a topcoat disposed on the barrier layer.  
1. An article comprising: 
a substrate formed of a molybdenum-based alloy; 

a barrier layer immediately adjacent to and contiguous with the substrate, 
the barrier layer formed of at least one noble metal,
 and 
a topcoat disposed on the barrier layer, 
wherein the topcoat includes a silica material and molybdenum silicide.
2. The article as recited in claim 1, wherein the at least one noble metal is selected from the group consisting of ruthenium, rhodium, palladium, silver, osmium, iridium, platinum, gold, and combinations thereof.  
2. The article as recited in claim 1, wherein the at least one noble metal is selected from the group consisting of ruthenium, rhodium, palladium, silver, osmium, iridium, platinum, gold, and combinations thereof.
3. The article as recited in claim 1, wherein the at least one noble metal includes platinum.  
3. The article as recited in claim 1, wherein the at least one noble metal includes platinum.
4. (CANCELLED)
See claim 1
5. The article as recited in claim 4, wherein the topcoat is formed of a silica material.  
See claim 1
6. The article as recited in claim 1, wherein the substrate defines an internal cavity, and the barrier layer is disposed on the substrate in the internal cavity.  
4. The article as recited in claim 1, wherein the substrate defines an internal cavity, and the barrier layer is disposed on the substrate in the internal cavity.
7. The article as recited in claim 1, wherein the barrier layer has a thickness of between about 1 micrometer and 50 micrometers.  
5. The article as recited in claim 1, wherein the barrier layer has a thickness of between 1 micrometer and about 50 micrometers.
8. The article as recited in claim 1, wherein the molybdenum-based alloy includes less than about 0.2% by weight of alloying elements, and the balance molybdenum.  
6. The article as recited in claim 1, wherein the molybdenum-based alloy includes at least 0.2% by weight of alloying elements, and the balance molybdenum.
9. The article as recited in claim 8, wherein the alloying elements include silicon and boron.  
7. The article as recited in claim 6, wherein the alloying elements include silicon and boron.
10. A method of fabricating an article, the method comprising: 
depositing a barrier layer onto a substrate formed of a molybdenum-based alloy, the barrier layer having at least one noble metal.  
8. A method of fabricating an article, the method comprising: 
depositing a barrier layer onto a substrate formed of a molybdenum-based alloy, the barrier layer having at least one noble metal; 
and 
depositing a topcoat on the barrier layer, wherein the topcoat includes a silica material and molybdenum silicide.
11. The method as recited in claim 10, wherein the depositing is by electroplating.  
9. The method as recited in claim 8, wherein the depositing is by electroplating.
12. The method as recited in claim 10, wherein the substrate defines an internal cavity, and the barrier layer is deposited on the substrate in the internal cavity.  
10. The method as recited in claim 8, wherein the substrate defines an internal cavity, and the barrier layer is deposited on the substrate in the internal cavity.
13. The method as recited in claim 10, wherein the barrier layer has a thickness of between about I micrometer and 50 micrometers after the depositing.  
11. The method as recited in claim 8, wherein the barrier layer has a thickness of between 1 micrometer and about 50 micrometers after the depositing.
14. The method as recited in claim 10, wherein the molybdenum-based alloy includes less than about 0.2% by weight of alloying elements, and the balance molybdenum.  
12. The method as recited in claim 8, wherein the molybdenum-based alloy includes at least 0.2% by weight of alloying elements, and the balance molybdenum.
15. The method as recited in claim 14. wherein the alloying elements include silicon and boron.  
13. The method as recited in claim 12, wherein the alloying elements include silicon and boron.
16. A gas turbine engine comprising: 
an engine section selected from the group consisting of a compressor section, a combustor section, and a turbine section, the engine section having a turbine engine component including, 
a substrate formed of a molybdenum-based alloy, and 
a barrier layer disposed on the substrate, 
the barrier layer formed of at least one noble metal.  
14. A gas turbine engine section comprising: 
an engine section selected from the group consisting of a compressor section, a combustor section, and a turbine section, the engine section having a turbine engine component including, 
a substrate formed of a molybdenum-based alloy, 

a barrier layer disposed on the substrate, 
the barrier layer formed of at least one noble metal, 
and 
a topcoat disposed on the barrier layer, wherein the topcoat includes a silica material and molybdenum silicide.
17. The gas turbine engine as recited in claim 16, wherein the at least one noble metal is selected from the group consisting of ruthenium, rhodium, palladium, silver, osmium, iridium, platinum, gold, and combinations thereof.  
15. The gas turbine engine section as recited in claim 14, wherein the at least one noble metal is selected from the group consisting of ruthenium, rhodium, palladium, silver, osmium, iridium, platinum, gold, and combinations thereof.
18. The gas turbine engine as recited in claim 16, wherein the substrate defines an internal cavity, and the metal interlayer and the barrier layer are disposed on the substrate in the internal cavity.  
16. The gas turbine engine section as recited in claim 14, wherein the substrate defines an internal cavity, and the metal interlayer and the barrier layer are disposed on the substrate in the internal cavity.
19. The gas turbine engine as recited in claim 16, wherein the barrier layer has a thickness of between about 1 micrometer and 50 micrometers after the depositing.  
See claim 11 (obv)
20. The method as recited in claim 10, wherein the molybdenum-based alloy includes less than about 0.2% by weight of alloying elements, and the balance molybdenum, and wherein the alloying elements include silicon and boron.
See claims 12-13
21. (New) The article as recited in claim 1, wherein the topcoat includes a silica material and molybdenum silicide.
See claim 1


Claims 1-3, 5-6 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of US 10,329,926. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim requirements of claims 1-3, 5-6 and 21 of the instant application are disclosed in claims 1-8 of US 10,329,926.

Instant application
US 10,329,926
1. (AMENDED) An article comprising: 
a substrate formed of a molybdenum-based alloy; and 
a barrier layer immediately adjacent to and contiguous with the substrate, 
the barrier layer formed of at least one noble metal, and 
a topcoat disposed on the barrier layer.  
1. An article comprising: 
a substrate formed of a molybdenum-based alloy, 
the molybdenum-based alloy having a composition including molybdenum, silicon, and boron; 
a barrier layer disposed on the substrate, the barrier layer formed of at least one noble metal; and 

a metal interlayer disposed between the substrate and the barrier layer.
6. further comprising a topcoat disposed on the barrier layer.
2. The article as recited in claim 1, wherein the at least one noble metal is selected from the group consisting of ruthenium, rhodium, palladium, silver, osmium, iridium, platinum, gold, and combinations thereof.  
4. The article as recited in claim 1, 
wherein the at least one noble metal is selected from the group consisting of ruthenium, rhodium, palladium, silver, osmium, iridium, platinum, gold, and combinations thereof.
3. The article as recited in claim 1, wherein the at least one noble metal includes platinum.  
5. The article as recited in claim 1, wherein the at least one noble metal includes platinum.
[[
6. The article as recited in claim 1, further comprising a topcoat disposed on the barrier layer.
5. The article as recited in claim 4, wherein the topcoat is formed of a silica material.
7. The article as recited in claim 6, wherein the topcoat is formed of a silica material.
6. The article as recited in claim 1, wherein the substrate defines an internal cavity, and the barrier layer is disposed on the substrate in the internal cavity.  
8. The article as recited in claim 1, wherein the substrate defines an internal cavity, and the barrier layer is disposed on the substrate in the internal cavity.
21.  (New) The article as recited in claim 1, wherein the topcoat includes a silica material and molybdenum silicide.
7. The article as recited in claim 6, wherein the topcoat is formed of a silica material. (note that “silica material” is interpreted to include a group of materials including silica)


Claims 10-12 and 16-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-17 of U.S. Patent No. 10,329,926, hereinafter ‘926, in view of US 2004/0219295 A1 to PEREPEZKO et al. (cited by applicant), hereinafter PEREPEZKO. 
As to claim 10, ‘926 discloses a method of fabricating an article, the method comprising: depositing a barrier layer onto a substrate formed of a molybdenum-based alloy, the barrier layer having at least one noble metal (claim 9) but does not explicitly disclose the following which is taught by PEREPEZKO:  depositing a topcoat on the barrier layer.  
PEREPEZKO teaches a topcoat (26) disposed on a barrier layer (22).
	If an invention is a product of combining prior art elements according to known methods to yield predictable results, the invention is obvious. The use of silica materials to form additional layers or coats is known in the art to improve oxidation characteristics of a base metal ([0036]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in ‘926 further comprising a topcoat disposed on the barrier layer in view of the teachings of PEREPEZKO et al., for the purpose of providing improved oxidation characteristics of a base metal ([0036]).

As to claim 11, ‘926 discloses the depositing is by electroplating (claim 12).  

As to claim 12, ‘926 discloses the substrate defines an internal cavity, and the barrier layer is deposited on the substrate in the internal cavity (claim 13).

As to claim 16, ‘926 discloses a gas turbine engine section comprising: an engine section selected from the group consisting of a compressor section, a combustor section, and a turbine section (claim 14, also claim 17), the engine section having a turbine engine component including, a substrate formed of a molybdenum-based alloy (claim 14, also claim 17), a barrier layer disposed on the substrate (claim 14, also claim 17), the barrier layer formed of at least one noble metal (claim 14, also claim 17), but does not explicitly disclose the following which is taught by PEREPEZKO:  topcoat disposed on the barrier layer.
PEREPEZKO teaches a topcoat (26) disposed on a barrier layer (22).
	If an invention is a product of combining prior art elements according to known methods to yield predictable results, the invention is obvious. The use of silica materials to form additional layers or coats is known in the art to improve oxidation characteristics of a base metal ([0036]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in ‘926 further comprising a topcoat disposed on the barrier layer in view of the teachings of PEREPEZKO et al., for the purpose of providing improved oxidation characteristics of a base metal ([0036]).

As to claim 17, ‘926 discloses the at least one noble metal is selected from the group consisting of ruthenium, rhodium, palladium, silver, osmium, iridium, platinum, gold, and combinations thereof (claim 16).  

As to claim 18, ‘926 discloses the substrate defines an internal cavity (claim 17), and the metal interlayer and the barrier layer are disposed on the substrate in the internal cavity (claim 17).  

  Claims 13 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-17 of U.S. Patent No. 10,329,926, hereinafter ‘926, in view of PEREPEZKO and further in view of US 6,332,926 B1 to PFAENDTNER et al., hereinafter PFAENDTNER.
As to claim 13, ‘926 does not explicitly disclose the following which is taught by PFAENDTNER: the barrier layer has a thickness of between about 1 micrometer and 50 micrometers after the depositing (col. 4, lns. 23-25 where 0.0005 in. = 12.7 micrometers).   
	PFAENDTNER teaches coating internal surfaces of an airfoil (fig. 2 and col. 1, ln. 65 through col. 2, ln. 2) with a coating having a thickness of between about 1 micrometer and 50 micrometers (col. 4, lns. 23-25 where 0.0005 in. = 12.7 micrometers). 
	If an invention is a product of combining prior art elements according to known methods to yield predictable results, the invention is obvious. The practice of forming layers or coats on internal surfaces is known in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in ‘926 t the teachings of PFAENDTNER et al., for the purpose of producing a protective coating on the surfaces of an article (col. 1, ln. 65 through col. 2, ln. 2).

As to claim 19, see explanation for claim 13.

Claims 14-15 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-17 of U.S. Patent No. 10,329,926, hereinafter ‘926, in view of PEREPEZKO and further in view of US 5,595,616 A to BERCZIK.
As to claim 14, ‘926 does not explicitly disclose the following which is taught by BERCZIK:  the molybdenum-based alloy includes about 0.2% by weight of alloying elements, and the balance molybdenum  (col. 1, lns. 56-62).
If an invention is a product of combining prior art elements according to known methods to yield predictable results the invention is obvious. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in ‘926 the molybdenum-based alloy includes about 0.2% by weight of alloying elements, and the balance molybdenum in view of the teachings of BERCZIK, for the purpose of providing improved performance at high temperatures (col. 1, lns. 35-40).

As to claim 15, ‘926 discloses the alloying elements include silicon and boron (claim 9).  

As to claim 20, see explanation for claim 14.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-9, 13-15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
In claims 7-8, 13-14 and 19, the use of the term “about” with regard to the claim ranges is indefinite because it is unclear if “about” applies to one end of the range, i.e. “about 1 micrometer and 50 micrometers”, or to the entire range, i.e. “about 1 micrometer and about 50 micrometers”.  Further, the use of the word “about” when indicating a value, duration, numerical range, location, shape, or comparative sizing or proximity is considered indefinite as the specification or arguments previously presented fails to provide some standard for measuring that degree; and there is no standard that is recognized in the art for measuring the meaning of the term of said degree.
Claims 9 and 15 are rejected via dependency.

Applicants are required to clarify or to revise the claimed features. NOTE: the following prior art rejections have been made as best the claims are understood in view of the 35 U.S.C. 112(b) issues above.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 8-10, 14-17 and 20, as best understood in view of the issues above, are rejected under 35 U.S.C. 103 as being unpatentable over US 5,595,616 A to BERCZIK in view of US 3,309,292 A to ANDREWS et al. (both cited by applicant).

As to claim 1, BERCZIK discloses an article comprising: 
a substrate (fig. 1) formed of a molybdenum-based alloy (col. 3, lns. 23-28); and 
a barrier layer immediately adjacent to and contiguous with the substrate (borosilicate layer, col. 2, lns. 17-27), but does not explicitly disclose the barrier layer formed of at least one noble metal.  
	ANDREWS et al. teach improving oxidation characteristics by forming a protective coating of a platinum metal (col. 1, lns. 18-21) on molybdenum metal articles such as turbine blades (col. 1, lns. 21-25).
	If an invention is a product of combining prior art elements according to known methods to yield predictable results the invention is obvious. The use of “noble” or platinum metals (i.e. palladium, ruthenium, rhodium, osmium, iridium and particularly platinum itself) is known in the art to improve oxidation characteristics of a base metal (col. 1, lns. 62-64).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in BERCZIK the barrier layer formed of at least one noble metal in view of the teachings of ANDREWS et al., for the purpose of providing improved oxidation characteristics of a base metal (col. 1, lns. 62-64).

As to claim 2, BERCZIK does not disclose the at least one noble metal is selected from the group consisting of ruthenium, rhodium, palladium, silver, osmium, iridium, platinum, gold, and combinations thereof.  
	ANDREWS et al. teach improving oxidation characteristics by forming a protective coating of a platinum metal (col. 1, lns. 18-21) on molybdenum metal articles such as turbine blades (col. 1, lns. 21-25).
	If an invention is a product of combining prior art elements according to known methods to yield predictable results, the invention is obvious. The use of “noble” or platinum metals (i.e. palladium, ruthenium, rhodium, osmium, iridium and particularly platinum itself) is known in the art to improve oxidation characteristics of a base metal to which the  (col. 1, lns. 62-64).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in BERCZIK the barrier layer formed of platinum in view of the teachings of ANDREWS et al., for the purpose of providing improved oxidation characteristics of a base metal (col. 1, lns. 62-64).

As to claim 3, see explanation for claim 2.

As to claim 8, BERCZIK discloses the molybdenum-based alloy includes less than about 0.2% by weight of alloying elements, and the balance molybdenum (col. 1, lns. 56-62).  

As to claim 9, BERCZIK discloses the alloying elements include silicon and boron (col. 1, lns. 56-62).  

Regarding claim 10, BERCZIK discloses a method of fabricating an article, the method comprising: 
depositing a barrier layer (borosilicate layer, col. 2, lns. 17-27) onto a substrate (fig. 1) formed of a molybdenum-based alloy (col. 3, lns. 23-28), the molybdenum-based alloy having a composition that includes molybdenum, silicon, and boron (col. 3, lns. 23-28), but does not disclose the barrier layer having at least one noble metal.
	ANDREWS et al. teach improving oxidation characteristics by forming a protective coating of a platinum metal (col. 1, lns. 18-21) on molybdenum metal articles such as turbine blades (col. 1, lns. 21-25).
	If an invention is a product of combining prior art elements according to known methods to yield predictable results the invention is obvious. The use of platinum metals (i.e. i.e., palladium, ruthenium, rhodium, osmium, iridium and particularly platinum itself) is known in the art to improve oxidation characteristics of a base metal (col. 1, lns. 62-64).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in BERCZIK the barrier layer formed of at least one noble metal in view of the teachings of ANDREWS et al., for the purpose of providing improved oxidation characteristics of a base metal (col. 1, lns. 62-64).
 
As to claim 14, see explanation for claim 8.  

As to claim 15, see explanation for claim 9.  

As to claim 16, BERCZIK discloses a gas turbine engine comprising: 
	an engine section selected from the group consisting of a compressor section, a combustor section, and a turbine section (col. 3, lns. 5-7), the engine section having a turbine engine component (turbine blades, col. 3, lns. 5-7) including, a substrate (fig. 1) formed of a molybdenum-based alloy (col. 3, lns. 23-28), the molybdenum-based alloy having a composition including molybdenum, silicon, and boron (col. 3, lns. 23-28), and a barrier layer disposed on the substrate (borosilicate layer, col. 2, lns. 17-27) but does not disclose the barrier layer formed of at least one noble metal.
	ANDREWS et al. teach improving oxidation characteristics by forming a protective coating of a platinum metal (col. 1, lns. 18-21) on molybdenum metal articles such as turbine blades (col. 1, lns. 21-25).
	If an invention is a product of combining prior art elements according to known methods to yield predictable results the invention is obvious. The use of platinum metals (i.e. i.e., palladium, ruthenium, rhodium, osmium, iridium and particularly platinum itself) is known in the art to improve oxidation characteristics of a base metal (col. 1, lns. 62-64).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in BERCZIK the barrier layer formed of at least one noble metal in view of the teachings of ANDREWS et al., for the purpose of providing improved oxidation characteristics of a base metal (col. 1, lns. 62-64). 

As to claim 17, see explanation for claim 2.  

As to claim 20, see explanation for claim 8.

Claims 5 and 11, as best understood in view of the issues above, are rejected under 35 U.S.C. 103 as being unpatentable over BERCZIK in view ANDREWS et al. as applied to claim 1, further in view of US 2004/0219295 A1 to PEREPEZKO et al. (cited by applicant).  
As to claim 5, BERCZIK does not disclose  wherein the topcoat is formed of a silica material.
	PEREPEZKO et al. teach wherein the topcoat is formed of a silica material ([0038]).
	If an invention is a product of combining prior art elements according to known methods to yield predictable results, the invention is obvious. The use of silica materials to form additional layers or coats is known in the art to improve oxidation characteristics of a base metal ([0036]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in BERCZIK  wherein the topcoat is formed of a silica material in view of the teachings of PEREPEZKO et al., for the purpose of providing improved oxidation characteristics of a base metal ([0036]).

As to claim 11, BERCZIK does not disclose the depositing is by electroplating.
	PEREPEZKO et al. teach a topcoat (26) disposed on a barrier layer (22) depositing is by electroplating ([0045 where ‘electroplating’ is a conventional technique).
	If an invention is a product of combining prior art elements according to known methods to yield predictable results, the invention is obvious. The use of silica materials to form additional layers or coats is known in the art to improve oxidation characteristics of a base metal ([0036]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in BERCZIK the teachings of PEREPEZKO et al., for the purpose of providing improved oxidation characteristics of a base metal ([0036]).

Claims 6-7, 12-13 and 18-19, as best understood in view of the issues above, are rejected under 35 U.S.C. 103 as being unpatentable over BERCZIK in view ANDREWS et al. as applied to claim 1, further in view of US 6,332,926 B1 to PFAENDTNER et al.
As to claims 6-7, BERCZIK does not disclose [claim 6] wherein the substrate defines an internal cavity, and the barrier layer is disposed on the substrate in the internal cavity or [claim 7] the barrier layer has a thickness of between about 1 micrometer and 50 micrometers.
	PFAENDTNER et al. teach coating internal surfaces of an airfoil (fig. 2 and col. 1, ln. 65 through col. 2, ln. 2) with a coating having a thickness of between about 1 micrometer and 50 micrometers (col. 4, lns. 23-25 where 0.0005 in. = 12.7 micrometers). 
	If an invention is a product of combining prior art elements according to known methods to yield predictable results, the invention is obvious. The practice of forming layers or coats on internal surfaces is known in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize in BERCZIK wherein the substrate defines an internal cavity, and the barrier layer is disposed on the substrate in the internal cavity in view of the teachings of PFAENDTNER et al., for the purpose of producing a protective coating on the surfaces of the internal passages (col. 1, ln. 65 through col. 2, ln. 2).

As to claims 12-13 see explanation for claims 6-7 respectively.  

As to claims 18-19, see explanation for claims 6-7 respectively.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or pointed out by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton whose telephone number is (313)446-4899. The examiner can normally be reached 0700-1500 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody LEE can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Todd Newton/
Primary Examiner
Art Unit 3745


J. Todd NewtonPrimary Examiner, Art Unit 3745                                                                                                                                                                                                        11/21/2022